DETAILED ACTION

Response to amendments

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 11/10/2021 after the non-final rejection of 08/11/2021 and the Applicant initiated interview of 10/12/2021. In this submission, the Applicants have amended claims 1-2, 7-9, 12-15, 18-21 and 23-24, while no new claims have been added or cancelled. Thus, claims 1-24 are currently pending for reconsideration by the Examiner and are examined below. 

				     Response to arguments

2.	The Applicants arguments have been fully considered but are moot in light of new grounds of rejection as necessitated by amendments presented by the Applicants in this latest response.   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent # 8447604 B1) in view of Levas (U.S. Patent # 9684714 B2).

With regards to claim 1, Chang teaches a computer implemented method comprising applying natural language processing to analyze a passage in natural language form, including subjecting the passage to analysis against one or more input tokens, and identifying content within the passage matching the one or Col 7, lines 10-30 and figure 1A, teach an input document which is a script. This section teaches aligning the transcript words with corresponding script words includes implementation of various processing techniques, such as matching sequences of words, assessing confidence/probabilities that the words identified are in fact correct, and substitution/replacement of script/transcript word with transcript/script words);

generating a structure representing a mapping of matching content between the analyzed passage and a focus of the one or more input tokens, an entry in the structure including the focus and a candidate answer from the passage (Col 7, lines 31-40, teach performing a coarse-grain alignment of blocks of text by first matching identical or near identical N-gram sequences of words to generate corresponding " hard alignment points");

identifying alignment of the one or more input tokens and matching one or more passage tokens within the generated structure (Col 7, lines 31-47, teach that the hard-alignment points may include matches between portions of the script and transcript e.g., N-gram matches of a sequence of script words with a sequence of transcript words, which are used to partition an initial single alignment matrix e.g., providing a correspondence of all ordered script words vs. all ordered transcript words, into a number of smaller sub-matrices e.g., providing a correspondence of script words that occur between the hard alignment points vs. transcript words that occur at or between the hard alignment points);

leveraging the generated structure and the identified alignment and iteratively associating a mapping of one or more input tokens in the passage as an index representation, including determining a first count of matching token entries qualified by a closeness criteria and a second count of evaluated token entries qualified by the closeness criteria (Col 7, lines 31-47, teach that the hard-alignment points may include matches between portions of the script and transcript e.g., N-gram matches of a sequence of script words with a sequence of transcript words, which are used to partition an initial single alignment matrix e.g., providing a correspondence of all ordered script words vs. all ordered transcript words, into a number of smaller sub-matrices e.g., providing a correspondence of script words that occur between the hard alignment points vs. transcript words that occur at or between the hard alignment points. Col 7, lines 31-67, teach using an algorithm, such as a standard or optimized Levenshtein word edit distance algorithm, additional words matches--between the words of the script and the transcript--may be identified as "soft alignment points" within each sub-matrix block of text. The soft alignment points may define multiple non-overlapping interpolation intervals and unmatched words may be located between the matched words e.g., between the hard alignment points and the soft alignment points. Col 15, lines 31-67, teach that matching and merging of n-grams is an iterative process);

Col 11, lines 20-23, teach that the raw transcript information may also include a confidence value that indicates the probability that the interpreted/indicated word is accurate. Col 15, teaches that matching N-grams may include attempting to match N-grams of the script to corresponding N-grams of transcript. Col 25, lines 39-45, teach that a plurality of script words may be accepted for use in the time-aligned script data based on the confidence value. Col 26, lines 28-36, teach that a user could choose for themselves whether to use the Script words or SST transcript words, based on the confidence value. Even if the confidence level assumes one is more accurate than the other, it may not be so, and the user may be provided an opportunity to correct this by switching use of one or the other in the script data. Also, the user can manually edit in a correction, and this correction could be automatically stamped with a 100% confidence label);

and returning data from the passage qualified by the one or more input tokens with the confidence value (Col 26, lines 39-67, teach that the confidence value along with a word or block of words in a transcript that meets threshold criteria is output);

However Chang may not explicitly detail the limitation wherein the one or more input tokens representing a candidate question and the candidate answer being responsive to the candidate question. This is taught by Levas (Col 1, lines 45-67, teach a method comprises receiving an input question and generating a candidate answer from a corpus of information. The candidate answer has a supporting passage from the corpus of information. The method further comprises dividing the input question into a first sequence of tokens and dividing the supporting passage into a second sequence of tokens. The method further comprises identifying a plurality of subsequences of tokens within the second sequence of tokens and applying a paraphrase metric to compare the first sequence of tokens to each of the plurality of subsequences of tokens to generate a plurality of paraphrase metric scores. The method further comprises determining a confidence score for the candidate answer based on a highest paraphrase metric score within the plurality of paraphrase metric scores);

Chang and Levas can be considered as analogous art as they belong to a similar field of endeavor in document processing systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the above teachings of Levas with those of Chang so as to provide improved data processing method for using paraphrase metrics for answering questions (Levas, col 1, lines 5-10). 

With regards to claim 2, Chang teaches the method of claim 1, wherein the ratio reflects an alignment of the one or more input tokens and the passage (Col 25, lines 39-45, teach that a plurality of script words may be accepted for use in the time-aligned script data based on the confidence value).

With regards to claim 3, Chang teaches the method of claim 1, wherein applying NLP includes identifying the closeness criteria, and applying the closeness criteria to the passage for identifying matching content (Col 7, lines 31-40, teach performing a coarse-grain alignment of blocks of text by first matching identical or near identical N-gram sequences of words to generate corresponding " hard alignment points").

With regards to claim 4, Chang teaches the method of claim 3, wherein the closeness criteria is an n-gram, and the confidence value is a ratio of a quantity of n-grams found in the passage to a quantity of evaluated n-grams (Col 7, lines 31-47, teach performing a coarse-grain alignment of blocks of text by first matching identical or near identical N-gram sequences of words to generate corresponding " hard alignment points". The hard-alignment points may include matches between portions of the script and transcript e.g., N-gram matches of a sequence of script words with a sequence of transcript words, which are used to partition an initial single alignment matrix e.g., providing a correspondence of all ordered script words vs. all ordered transcript words, into a number of smaller sub-matrices e.g., providing a correspondence of script words that occur between the hard alignment points vs. transcript words that occur at or between the hard alignment points).

claim 5, Chang teaches the method of claim 1, wherein matching token entries is based on a match criteria selected from the group consisting of: exact, synonym, lemma, and any method of drawing equivalence between two natural language tokens (Col 11, lines 45-50, teach that a plurality of words and phrases with exact matches between transcript 114 and document data 110 may have high probabilities of being correct, and may be referred to as "hard reference points")

With regards to claim 6, Chang teaches the method of claim 3, further comprising representing the identifying matching input and passage tokens in compact form, and performing one or more compact operations on the compact form, including performing a first compact operation to expand one or more compact entities set in the compact form and a second compact operation to discount matching when only a single token is found in a multiple token search (Columns 15-16, teach in detail the matching and merging of n-grams to obtain hard alignment points. Matching N-grams may include attempting to match N-grams of the script 110 to corresponding N-grams of transcript 114. For example, SCR analyzer 202 and/or STT analyzer 206 may attempt to match all word N-grams of the N-gram dictionaries and may store the matches e.g., in an internal table, in association with corresponding timecode information associated with the respective transcript words. The stored matching N-grams may indicate the potential for a matched sequence of words, and may be referred to as "candidate" N-grams for merging. Merging N-grams includes merge some or all 

With regards to claims 7-12, these are computer program product (CPP) claims for the corresponding method claims 1-6. These two sets of claims are related as method and CPP of using the same, with each claimed CPP element's function corresponding to the claimed method step. Accordingly, claims 7-12 are similarly rejected under the same rationale as applied above with respect to method claims 1-6. Col 47 of Chang, teaches the use pf computer systems and allied hardware including use of processors and memory devices. Columns 5-6 of Chang, teach the use of natural language processing techniques including speech to text processing. 

With regards to claims 13-18, these are system claims for the corresponding method claims 1-6. These two sets of claims are related as method and system of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 13-18 are similarly rejected under Col 47 of Chang, teaches the use pf computer systems and allied hardware including use of processors and memory devices. Columns 5-6 of Chang, teach the use of natural language processing techniques including speech to text processing. 

With regards to claim 19, Chang teaches a computer implemented method comprising analyzing a passage in natural language form, including identifying one or more passage tokens matching one or more input tokens (Col 7, lines 10-30 and figure 1A, teach an input document which is a script. This section teaches aligning the transcript words with corresponding script words includes implementation of various processing techniques, such as matching sequences of words, assessing confidence/probabilities that the words identified are in fact correct, and substitution/replacement of script/transcript word with transcript/script words);

representing a mapping of matching content between the analyzed passage and a focus of the one or more input tokens, an entry in the mapping including the focus and a candidate answer from the passage (Col 7, lines 31-40, teach performing a coarse-grain alignment of blocks of text by first matching identical or near identical N-gram sequences of words to generate corresponding "hard alignment points");

Col 7, lines 31-47, teach that the hard-alignment points may include matches between portions of the script and transcript e.g., N-gram matches of a sequence of script words with a sequence of transcript words, which are used to partition an initial single alignment matrix e.g., providing a correspondence of all ordered script words vs. all ordered transcript words, into a number of smaller sub-matrices e.g., providing a correspondence of script words that occur between the hard alignment points vs. transcript words that occur at or between the hard alignment points);

iteratively associating a mapping of the one or more input tokens in the passage as an index representation, including determining a first count of matching token entries qualified by a closeness criteria and a second count of evaluated token entries qualified by the closeness criteria (Col 7, lines 31-67, teach that the hard-alignment points may include matches between portions of the script and transcript e.g., N-gram matches of a sequence of script words with a sequence of transcript words, which are used to partition an initial single alignment matrix e.g., providing a correspondence of all ordered script words vs. all ordered transcript words, into a number of smaller sub-matrices e.g., providing a correspondence of script words that occur between the hard alignment points vs. transcript words that occur at or between the hard alignment points. Using an algorithm, such as a standard or optimized Levenshtein word edit distance algorithm, additional words matches--between the words of the script and the transcript--may be identified as  The soft alignment points may define multiple non-overlapping interpolation intervals and unmatched words may be located between the matched words e.g., between the hard alignment points and the soft alignment points. Col 15, lines 31-67, teach that matching and merging of n-grams is an iterative process);
35
Attorney Docket No. P201804927AUS01calculating a confidence value of matching token entries qualified by the closeness criteria and the evaluated token entries qualified by the closeness criteria (Col 11, lines 20-23, teach that the raw transcript information may also include a confidence value that indicates the probability that the interpreted/indicated word is accurate. Col 15, teaches that matching N-grams may include attempting to match N-grams of the script to corresponding N-grams of transcript. Col 25, lines 39-45, teach that a plurality of script words may be accepted for use in the time-aligned script data based on the confidence value. Col 26, lines 28-36, teach that a user could choose for themselves whether to use the Script words or SST transcript words, based on the confidence value. Even if the confidence level assumes one is more accurate than the other, it may not be so, and the user may be provided an opportunity to correct this by switching use of one or the other in the script data. Also, the user can manually edit in a correction, and this correction could be automatically stamped with a 100% confidence label);

Col 26, lines 39-67, teach that the confidence value along with a word or block of words in a transcript that meets threshold criteria is output);

However Chang may not explicitly detail the limitation wherein the one or more input tokens representing a candidate question and the candidate answer being responsive to the candidate question. This is taught by Levas (Col 1, lines 45-67, teach a method comprises receiving an input question and generating a candidate answer from a corpus of information. The candidate answer has a supporting passage from the corpus of information. The method further comprises dividing the input question into a first sequence of tokens and dividing the supporting passage into a second sequence of tokens. The method further comprises identifying a plurality of subsequences of tokens within the second sequence of tokens and applying a paraphrase metric to compare the first sequence of tokens to each of the plurality of subsequences of tokens to generate a plurality of paraphrase metric scores. The method further comprises determining a confidence score for the candidate answer based on a highest paraphrase metric score within the plurality of paraphrase metric scores);

Chang and Levas can be considered as analogous art as they belong to a similar field of endeavor in document processing systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the Levas, col 1, lines 5-10). 

With regards to claim 20, Chang teaches the method of claim 19, further comprising calculating two or more ratios, associating each calculated ratio with a corresponding answer, and returning the answer with a highest calculated ratio (Columns 25-26, teach two kinds of confidence values, system generated and user provided, which are output along with a word or block of words in a transcript that meet the threshold criteria).

With regards to claims 21-23, please see the rejection of method claims 3-4 and 6. 

With regards to claim 24, this is a computer program product (CPP) claim for the corresponding method claim 19. These two claims are related as method and CPP of using the same, with each claimed CPP element's function corresponding to the claimed method step. Accordingly, claim 24 is similarly rejected under the same rationale as applied above with respect to method claim 19. Col 47 of Chang, teaches the use pf computer systems and allied hardware including use of processors and memory devices. Columns 5-6 of Chang, teach the use of natural language processing techniques including speech to text processing. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Chen (U.S. Patent Application Publication # 2010/0169361 A1), Medero (U.S. Patent Application Publication # 2013/0110497 A1). These references are also included in the PTO-892 form attached with this office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)